Citation Nr: 1549008	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  04-31 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected knee and foot disorders.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis prior to November 24, 2014.

3.  Entitlement to a rating in excess of 10 percent for right knee arthritis prior to November 24, 2014.

4.  Entitlement to a rating in excess of 40 percent for left knee arthritis from November 24, 2014.

5.  Entitlement to a rating in excess of 40 percent for right knee arthritis from November 24, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1975 to June 1978 and from August 1978 to March 1984.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was most previously before the Board in September 2104.

FINDINGS OF FACT

1.  A private physician has linked the Veteran's lumbar strain and lumbar paravertebral muscle spasm to his military service.

2.  The Veteran's left knee had flexion limited to no worse than 70 degrees, throughout the appeal period.

3.  From January 20, 2006 through April 30, 2010 the Veteran's left knee had limitation of extension of 10 degrees, but otherwise had full extension for the period prior to November 24, 2014.

4.  From November 24, 2014, the Veteran's left knee had extension limited to 30 degrees.


5.  The Veteran's right knee had flexion limited to no worse than 50 degrees and full extension for the period prior to November 24, 2014.

6.  From November 24, 2014, the Veteran's right knee had extension limited to 35 degrees.

7. The Veteran's right and left knees are manifested by painful motion, but no weakness, fatigability, incoordination or additional functional loss during flare-ups throughout the appeal period.


CONCLUSIONS OF LAW

1.  Service connection for lumbar strain and lumbar paravertebral muscle spasm is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a rating in excess of 10 percent assigned based on painful flexion of the left knee have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2015).

3.  The criteria for a rating of 10 percent, but no higher, for limitation of extension of the left knee extension for the period from January 20, 2006 through April 30, 2010, but no other period prior to November 24, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2015).

3.  The criteria for a rating in excess of 40 percent for limitation of extension of the left knee for the period from November 24, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2015).

4.  The criteria for a rating in excess of 10 percent assigned based on painful flexion of the right knee have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2015).

6.  The criteria for a rating in excess of 40 percent for right knee limitation of extension from November 24, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's low back claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

I.  Low back disability

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

The regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Because what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version in effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service-connected disabilities include pes planus and left and right knee arthritis.  

Service treatment records indicate that the Veteran complained of low back pain, including in February 1976, February 1981, and January 1984.

Medical records indicate current low back diagnoses of lumbar strain, lumbar paravertebral muscle spasm, and lumbar spine degenerative disc disease.

In a March 2009 statement, the Veteran's private physician (Dr. M) indicated that it was likely that the Veteran's lumbar strain and lumbar paravertebral muscle spasm were related to back complaints the Veteran had made during active duty.  In addition, the March 2009 private physician stated that the Veteran's lumbar strain was chronically aggravated by his service-connected pes planus and bilateral knee arthritis.

After a review of the evidence of record, the Board finds that service connection for the Veteran's lumbar strain and lumbar paravertebral muscle spasm should be granted.  Considerable attention is given to Dr. M's March 2009 opinion that has essentially indicated that the Veteran's low back disability was likely due to service.  As for its probative value, Dr. M has indicated that he has been the Veteran's family physician for approximately 40 years and was familiar with Veteran's military and post-service medical history.  Dr. M's opinion is as persuasive as any contrary opinion of record.  

The Board notes that Dr. M specifically stated that the Veteran's lumbar disc disease was not related to service but resulted from a post-service automobile accident.  In this regard, the Board can find no competent medical opinion linking lumbar spine disc disease to the Veteran's military service.  

Based on the foregoing, and resolving doubt on the Veteran's favor, service connection for lumbar strain and lumbar paravertebral muscle spasm is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Left and right knee

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

By correspondence, including that dated in May 2002, June 2003, January 2006, March 2006, and June 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the knee disabilities and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In March 2006 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained,  and the Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Traumatic arthritis is evaluated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees, and a 30 percent rating is warranted where extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

A September 2004 rating decision denied a rating in excess of 10 percent for left and right knee disability.  A May 2015 rating decision granted a 40 percent rating for left and right knee limitation of extension, effective November 24, 2014.

The Veteran has current complaints of daily knee pain that limits his tolerance for prolonged walking and low-impact exercise.  Medical records have revealed diagnoses of left and right knee osteoarthritis and bilateral knee patellofemoral syndrome.

Prior to November 24, 2014

The Veteran's 10 percent evaluation in existence prior to November 24, 2014, was awarded based on painful motion in his left knee pursuant to 38 C.F.R. §§ 4.59, allowing the minimum compensable rating for a particular joint to be assigned where there is painful motion that does not meet the criteria for limitation of motion under the range of motion provisions. The rating was assigned pursuant to DC 5260 governing limitation of flexion.  

Examining the evidence of record, as for ratings in excess of 10 percent based on limitation of flexion of the Veteran's knees, medical records (including VA and private examinations in January 2004, May 2004, January 2006, September 2009, and May 2010) have revealed flexion to no less than 70 degrees of the left knee (May 2010) and 50 degrees of the right knee (May 2010).  Based on the above findings, the criteria are not met for the next-higher rating under Diagnostic Code 5260.

As for ratings based on limitation of extension of the Veteran's knees, medical records during this time period have revealed essentially full right knee extension.  However, left knee extension to minus 10 degrees was shown in January 20, 2006, and full left knee extension was shown on May 1, 2010. Given that minus 10 degrees extension meets the criteria for a rating of 10 percent under Diagnostic Code 5261, a separate 10 percent evaluation is warranted for limitation of left knee extension from January 20, 2006 through April 30, 2010. This separate rating does not violate the rule against pyramiding, as the 10 percent for painful motion under section 4.59 and DC 5003, is deemed to be based on painful motion during flexion, and separate ratings can be given for limitation of flexion and extension of the knee. VAOPGCPREC 9-2004 (September 17, 2004).

As Diagnostic Code 5257, medical findings do not reflect recurrent subluxation or lateral instability, and Diagnostic Code 5257 is not for application.

As for Diagnostic Codes 5262, 5258, and 5259, these sections are not for application as there is no evidence of malunion of the tibia and fibula, dislocation of the semilunar cartilage, or symptomatic removal of knee cartilage.

In sum, a separate rating of 10 percent under Diagnostic Code 5261 for limitation of left knee extension is warranted from January 20, 2006 through April 30, 2010,  VAOPGCPREC 9-2004 (September 17, 2004), and other than that time period, ratings in excess of 10 percent for the knees prior to November 14, 2014 are not warranted under any other applicable diagnostic code.

From November 24, 2014

As for ratings in excess of 40 percent based on limitation of extension, the November 2014 VA examiner indicated that the Veteran's left knee has extension limited to 30 degrees and right knee extension of limitation to 35 degrees.  Based on the above findings, the criteria are not met for the next-higher rating under Diagnostic Code 5261.

As for ratings based on limitation of flexion of the Veteran's knees, the November 24, 2014 VA examination revealed essentially full left and right knee flexion.  Based on the above findings, the criteria for a compensable rating are not met under Diagnostic Code 5260.  VAOPGCPREC 9-2004 (September 17, 2004).

As Diagnostic Code 5257, a finding of no joint instability was made at the November 2014 VA examination, and Diagnostic Code 5257 is not for application.

As for Diagnostic Codes 5262, 5258, and 5259, these sections are not for application as there is no evidence of malunion of the tibia and fibula, dislocation of the semilunar cartilage, or symptomatic removal of knee cartilage.

In sum, a rating in excess of 40 percent under Diagnostic Code 5261 for limitation of left or right knee extension is not warranted from November 24, 2014.

For the entire appeal period, the Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful motion has been demonstrated, and is compensated through the 10 percent rating assigned pursuant to section 4.59. There is no evidence of functional loss  based on weakness, fatigability, incoordination. The Board observes that the Veteran's knee have exhibited bilateral muscle strength of 5/5, and findings such as muscle atrophy have not been shown. Thus, no additional compensation based on functional loss is warranted.

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his knees.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of her knee disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's knee disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.



ORDER

Service connection for lumbar strain and lumbar paravertebral muscle spasm is granted.

A rating in excess of 10 percent for left knee arthritis based on painful limitation of motion (evaluated as limitation of flexion) is denied.

A rating of 10 percent from January 20, 2006 through April 30, 2010 for limitation of left knee extension is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 10 percent for right knee arthritis based on painful limitation of motion (evaluated as limitation of flexion) is denied.

A rating in excess of 40 percent for left knee arthritis based on limitation of extension from November 24, 2014 is denied.

A rating in excess of 40 percent for right knee arthritis based on limitation of extension from November 24, 2014 is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


